  
    

2 a

Plaintiff 3
bahay Bonds

 

 

   

 

 

 

 

Yi Defendant; = = ree

ee ft cs eA ‘ actin | CA

a *peightnd Co. Detention Clr i
24

 

   

REE Mab:

 

 

 

 

 

   
 

 

Ss

——s Here comes fow Said Tonk? ry ae a ome

Tr ceetgs. your Honacable

 

jo add — 7 ooo _ AMES w.

({of2)

| Federal Division Court (Easter
—stmnesbaed AR 7240.

  

R D STRICT ARKANSAS

~ OCT 21 2019 Fe

 

 

 

   
   

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

; Pinte Filed sai ost Officer TMAartin€g
= Hai bl : ily ga ————
____Fedéral Dwisi JoneYoro, AR Case#
: + ee ne MBD CED) Bonds. S Ys.MACtn. Flat fF Saal
____ fom Courts that 5 (C-opened and or

_______.gtanted futher reat the Ket tf cad Pal =
aan inCaccefated and has been stranstecred to Sever different a
facilities since aunt. date of 2018. mre ntifh is Cu —
Seavi ag aG Correctiona| at fees ty f

 

 

 
  
  

Be

 

 

 

 

 

 

 

   

 

Se — fa ic asking the Courts 1 rs
em ae ed fact the previous facifities —
= plaintiff was housed at failed to infer plait 1
ee Peele Been fowore!
any Slat bbe = rit was koal or Resonal. This.
——— _0aS@ was disinissed withou ‘ce@ ee etion: of the Coutts,
Said Plaintif€ is within the courts timeframe to _fequest

 
 
 
 

 

 

 

as_appen|_or Review), basal ii

 

 

   

in pS Bids fae

 

 

a ——
(2 F 2)

 

 

 

 

 

 

 

 

the Plaintiff Would Iike te thaak the Co

 

 

 

ror ay Consideration in said matter :

 

Sj

 

 

 

Submitted with Geaditude :

 

 

NS ste ie)
A AlatlleHf a
Plain Ce (PRoSe)

 

 

 

 

~Submulled This 44h day October 2019

 

 

 

 

 

 

 

 

-Dahndray T- Bonds *185714
Trinidad Correctiona | Facility

LW5 5E|

 

 

 

 

   

odel, Co B10 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
